DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
Regarding claim 9, the claim limitation “mouth piece” should be changed to –mouthpiece— to reflect the claim language in claim 7. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prevost (US 2013/0092181).
Regarding claims 1 and 4-6, Prevost discloses a cigarette rolling and forming device (abstract) comprising:
a cigarette rolling device (100; Fig. 1-5; equivalent to a roller frame) having a left support plate (101b; equivalent to a left side), a right support plate (101a; equivalent to a right side), and a base (102; equivalent to a bottom side); the left support plate and right support plate extending perpendicularly to the 
fixed cylinder (104; equivalent to a back cylinder) including axle portions (106; equivalent to a back axle) rotatably coupled to the support plates via the hole (Paragraph 37); and
a translatable cylinder (103; equivalent to a front cylinder) including axle portions (106; equivalent to a front axle) rotatably mounted to the support plates via the slot (paragraph 37);
wherein a diameter of the axle portions are smaller than the diameter of the fixed and translatable cylinders (see Fig. 1).
Regarding the claim limitation “the tip aperture being configured to receive a collar of a glass cigarette tip,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Prevost is the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the opening 170 can fit a collar of a glass cigarette tip having a diameter that is smaller than the opening. Moreover, the claim limitation recites an article worked upon which does not limit the apparatus claim. “Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.

    PNG
    media_image1.png
    406
    674
    media_image1.png
    Greyscale

Regarding claim 2, Prevost discloses the hole (108) is located adjacent to a back edge of the rolling device (see Fig. 3 and 6).
Regarding claim 3, Prevost discloses the rolling device having rounded corners (see Fig. 3-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost (US 2013/0092181) in view of Lalehzedeh (US 2020/0170294).
Regarding claim 7, Prevost discloses a cigarette rolling and forming device (abstract) comprising:
a cigarette rolling device (100; Fig. 1-5; equivalent to a roller frame) having a left support plate (101b; equivalent to a left side), a right support plate (101a; equivalent to a right side), and a base (102; equivalent to a bottom side); the left support plate and right support plate extending perpendicularly to the base (see Fig. 1) and include a hole (108; see Fig. 2; equivalent to a back axle aperture) and a slot (107; equivalent to a front axle slot) extending therethrough (see Fig. 2), the slot is an inverted J shape (paragraph 40) having a straight portion (see annotated Fig. 6) and a hooked portion (see annotated Fig. 6), the straight portion extending at an angle from the a front edge of the rolling device towards a top edge of the rolling device (see Fig. 6) and the hooked portion curving towards the bottom side (see Fig. 6), wherein the left support plate includes an opening (170; Fig. 6-7; Paragraph 14-15; Fig. 6-7 are side and top views of Fig. 1; equivalent to a tip aperture) extending therethrough between the slot and the hole (see Fig. 6-7) such that contents of the cylindrical recess may be pushed through the opening (Paragraph 61);
fixed cylinder (104; equivalent to a back cylinder) including axle portions (106; equivalent to a back axle) rotatably coupled to the support plates via the hole (Paragraph 37); and
a translatable cylinder (103; equivalent to a front cylinder) including axle portions (106; equivalent to a front axle) rotatably mounted to the support plates via the slot (paragraph 37);
wherein a diameter of the axle portions are smaller than the diameter of the fixed and translatable cylinders (see Fig. 1).
Additionally, Prevost discloses that the device may be used with cigarette tubes including filter tips positioned within an otherwise empty tube, and that tobacco may be pushed or injected into the pre-formed cigarette tube (Paragraph 52). 

	Lalehzadeh teaches a smoking apparatus (abstract) including a tubular wrapper (101) and a mouth tip (102) (see Fig. 4), the mouth tip is made from a pre-rolled tube of glass (paragraph 27)  including a first end (102a; equivalent to a collar being cylindrical) and a second end (102b; equivalent to a mouthpiece being flattened and flared) (see Fig. 13). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Lalehzadeh’s mouth tip into Prevost’s pre-formed cigarette tube in order to protect a user’s mouth from burning, and solves the problem of smoking from soggy paper or cardboard substrates (Lalehzadeh; Paragraph 4-5). 
Regarding the claim limitation “the tip aperture being configured to receive a collar of a glass cigarette tip,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of Prevost is the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, the opening 170 can fit a collar of a glass cigarette tip having a diameter that is smaller than the opening. Moreover, the glass mouth tip 102 fits within a tubular wrapper 101 (see Fig. 4 of Lalehzadeh) and therefore has a smaller diameter than the tubular wrapper. 








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747